DETAILED ACTION
This office action is in response to communication filed on 16 December 2019

Claims 1 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite importing user data, receiving a request for benchmarking an attribute, accessing user data, identifying a set of similar users with similar attributes, identifying a value of the attribute for the similar users, determining a statistical value based on attribute values, setting a benchmark of the attribute, and sending the benchmark. Dependent claims further describe displaying attributes, providing account credentials, weighing attributes, values displayed, types of attributes, comparison of 


Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection under 35 USC § 101 set forth in this Office action.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The following limitations of claims 1, 11, and 18,
importing into user data, by a platform in a cloud computing environment, financial data for each of a plurality of users having a user account with the platform, the plurality of users including a first user;
receiving, at the platform and from a client device via a network, a request for benchmarking a first attribute of the first user, the first attribute of the first user being part of the user data of the first user that includes the imported financial data of the first user and user account data of the first user, the user account data being maintained by the platform;
accessing, by the platform, the user data for the plurality of users; 
identifying, by the platform, a first set of similar users subscribed to the platform that have a value of a second attribute in the user data similar to a value of the second attribute of the first user;
identifying, in the user data of the platform, a value of the first attribute for the first set of similar users;
determining, by the platform, a statistical value based on the values of the first attribute for the first set of similar users;
setting, by the platform, a benchmark of the first attribute based on the statistical value; and
sending, via the network, the benchmark of the first attribute to the client device for presentation in a user interface of the platform,
are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art is U.S. P.G. Pub. 2002/0049621 (hereinafter, Bruce), which discloses benchmarking of accounting (equivalent to financial) data, but does not disclose subscription to the platform and importation of data in the particular way of the instant claims.
Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/           Primary Examiner, Art Unit 3623